Citation Nr: 9902531	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  90-43 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder on a direct basis or, alternatively, as 
secondary to service-connected hypertensive cardiovascular 
disease.

2.  Entitlement to temporary total disability ratings under 
38 C.F.R. § 4.29 based on hospitalizations between May and 
June 1981, March and April 1984, May and June 1985, and 
August and September 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to 
August 1964.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions issued in June and 
August 1985 by the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO in St. Petersburg, 
Florida, presently has jurisdiction over this case.


REMAND

The procedural history of this case, which includes two prior 
remands by the Board in June 1991 and March 1994, discloses 
that the issues listed on the title page of this remand have 
been perfected on appeal by the appellant.  However, 
notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations and precedent 
judicial authority, that additional development of the 
evidentiary record is necessary.

It is noted that the Atlanta-RO previously denied the 
appellants claim seeking entitlement to service connection 
for an acquired psychiatric disorder on direct, aggravation, 
presumptive and secondary bases by rating decision in 
November 1977.  The RO denied the claim at that time on a 
secondary basis under 38 C.F.R. § 3.310, finding that the 
evidence did not show that any of his psychiatric disorders 
(depression, nervousness and anxiety) were caused by or 
aggravated by the medications used to treat his service-
connected hypertensive cardiovascular disease.  In January 
1984, the RO denied service connection for a nervous 
disorder, described as depressive neurosis with anxiety, 
on the basis that new and material evidence had not been 
submitted to reopen the claim on a direct service connection 
basis.  Both of these rating decisions became final by 
operation of law.  Hence, the legal theories of entitlement 
of his claim to reopen filed in May 1985 - direct and 
secondary service connection - are properly before the Board 
at this time on the basis of whether new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for an acquired psychiatric 
disorder.

The Board, however, finds that the issue of aggravation of 
his psychiatric problems by his heart disease separate and 
apart from the medications used to treat his service-
connected heart disease disability is reasonably raised by 
his contentions, and therefore should, in the interests of 
judicial economy, be fully adjudicated before final appellate 
review by the Board.  It appears from his contentions that 
the appellant alleges that the psychological stress caused by 
the disabling nature of his heart disease condition is some 
way responsible for a decline in his mental well-being, as 
manifested by depression, nervousness and anxiety.

In the case of Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
the Court held that the term disability as used in 38 
U.S.C.A. § 1110, ... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that ... pursuant 
to § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veterans non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  [Citations 
omitted].  The holding in Allen makes clear that a claim for 
service connection on a secondary basis under 38 C.F.R. 
§ 3.310(a) must address the sub-issue of aggravation, if 
raised directly or reasonably inferred by the appellants 
contentions and the evidence of record, jointly with 
consideration of whether the nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.

Thus, the Board is obliged to remand this issue to the RO for 
adjudication of all elements of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  In view of the nature 
of the aggravation sub-issue and the secondary service 
connection claim, as articulated by the Court in Allen, 
supra, the Board believes that the appellant would be 
prejudiced by an essentially bifurcated claims adjudication 
of this issue.

One further point on this issue should be noted.  Pursuant to 
the instructions of the Boards March 1994 remand, the 
appellant was to be examined by a panel of two VA board-
certified psychiatrists to determine the nature and extent 
of any psychiatric disorder present and the etiology of the 
same.  Separate examinations by the two psychiatrists were 
ordered by the Board with instructions to include in their 
examination reports a detailed account of all manifestations 
of psychiatric pathology found present.  In addition, the 
Board stated that, [i]f there are different psychiatric 
disorders, the board should reconcile the diagnoses and should 
specify which symptoms are part of or caused by a disorder 
that is service-connected [sic], or a disorder for which the 
veteran is claiming service-connection [sic].  Additional 
details concerning the Boards instructions for this 
examination are set forth on pages 4 and 5 of the March 1994 
remand.  Separate examinations by two board-certified VA 
psychiatrists were conducted in September 1996 and May 1997.  
In addition, the appellant was re-examined in December 1997 by 
the psychiatrist who examined him in May 1997.  However, 
although these examinations were conducted with benefit of 
review of the appellants voluminous claims file, the medical 
opinions requested by the Board in its March 1994 remand were 
not obtained.

The medical opinions requested by the Board are critical to 
the adjudication of this case because the issues to be decided 
turn not on the degree of disability caused by the psychiatric 
disorder(s) found present, but on their etiology and whether 
there is a relationship between any psychiatric disorder and 
an incident or event or the appellants military service 
and/or his service-connected hypertensive heart disease.  
Well-settled case law of the Court holds that VA cannot rely 
on an absence of medical evidence or unsubstantiated medical 
conclusions to deny a claim.  See Williams v. Brown, 4 Vet. 
App. 270 (1993) and Colvin, supra, 1 Vet. App. 171 (1991).

Recent case law mandates that the Board remand a case if 
specific development was not completed by the RO.  On this 
point, the Court has emphatically stated that the Board is 
responsible for entering the final decision on behalf of the 
Secretary in claims for entitlement to veterans benefits, see 
38 U.S.C.A. § 7104(a), and as such, remand instructions to the 
RO in an appealed case are neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Court 
vacated and remanded a Boards decision because it failed to 
ensure that the RO achieved full compliance with specific 
instructions contained in a Board remand regarding scheduling 
of VA compensation examinations).  Therefore, in order to 
expedite the readjudication of this claim, the Board will 
order referral of this case by the RO to an appropriate 
specialist in psychiatry for the purpose of addressing the 
etiology of the appellants psychiatric disorders relative to 
his military service and to determine what, if any, 
relationship exits between his service-connected hypertensive 
heart disease and the various psychiatric disorders shown by 
the evidence of record.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a medical 
opinion from a VA or private fee-basis 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The entire four-volumes 
claims folder to include the reports of 
the separate VA psychiatric examinations 
that were conducted in 1996 and 1997, and 
a copy of this remand must be provided to 
the psychiatrist in connection with this 
opinion request.  The psychiatrist should 
undertake a longitudinal review of the 
appellants medical history for the 
purpose of determining the diagnoses of 
any currently manifested psychiatric 
disorder(s) and the most probable 
etiology(ies) for same, as is medically 
possible, based on evidence of record, to 
include all examination findings and 
available in/outpatient medical records.  
A multiaxial diagnosis based on the 
current DSM-IV diagnostic criteria is 
required.  In addition, it is requested 
that the psychiatrist address whether a 
cause-and-effect relationship is shown 
between any psychiatric disorder 
diagnosed and the appellants service-
connected hypertensive cardiovascular 
disease, and if not, whether any of the 
pathology related to this heart disease 
disability or medication used for the 
treatment of his heart disease is shown 
to have aggravated or made worse an 
existing psychiatric disorder and, if so, 
to what extent or degree.  Moreover, if 
there are multiple co-existing 
psychiatric disorders, the psychiatrist 
should specify whether any symptoms for 
each are a part of, or were caused or 
made worse by, his hypertensive 
cardiovascular disease or any other 
medical condition or disease.  Further, 
for any psychiatric disorder diagnosed, 
it requested that the opinion contain 
commentary on the etiology of such 
disorder(s) relative to any event or 
incident of the appellants military 
service and the treatment/diagnoses 
provided therein.  The medical opinions 
should be comprehensive and should 
include full rationale and a discussion 
of all medical studies on the subject 
matter deemed to be pertinent to support 
the conclusions reached.  The report of 
the medical opinion should be associated 
with the claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Upon completion of the above, the RO 
should readjudicate the appellants claim 
of service connection for an acquired 
psychiatric disorder, with consideration 
of the Federal Circuits holding in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
regarding whether new and material 
evidence has been submitted to allow 
reopening of the claim according to the 
specific criteria set forth under 
38 C.F.R. § 3.156(a).

With regard to the sub-issue of 
aggravation of an acquired psychiatric 
disorder caused by the appellants 
service-connected hypertensive 
cardiovascular disorder separate and 
apart from the medications used to treat 
the heart disease, the adjudication of 
this issue must be addressed on a de novo 
basis within the analytical framework 
provided by the Court in Allen, supra, as 
alluded to above in this remand.  Any 
additional evidentiary development deemed 
appropriate to the appellate processing 
of this issue should be undertaken.

Following the readjudication of all 
elements of the appellants claim of 
service connection for an acquired 
psychiatric disorder, as noted above, the 
RO should readjudicate the Paragraph 29 
claims listed on the title page of this 
REMAND with consideration of all the 
evidence of record.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues addressed herein.  See 38 
C.F.R. § 19.31 (1998).

Regarding the sub-issue of aggravation 
cited above, if the decision on this 
issue is in any way adverse to the 
appellant, he should be specifically 
advised that he may file a notice of 
disagreement with respect to this issue 
within one year from the date that the RO 
mails notice of the determination to 
initiate an appeal to the Board, see 38 
C.F.R. § 20.302(a) (1998) or, 
alternatively, he may add this issue to 
his present appeal to the Board by filing 
a substantive appeal within 60 days of 
the issuance of the supplemental 
statement of the case which addresses 
this issue, see 38 C.F.R. § 20.302(c) 
(1998).

5.  While this case is in remand status, 
the appellant and his representative may 
submit additional evidence and argument 
on the appealed issues that are the 
subject of this remand.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 
(1995).

Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
